Citation Nr: 1020849	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-31 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE


Entitlement to service connection for a right shoulder 
disorder, including advanced glenohumeral arthritis. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION


The Veteran served on active duty in the Navy from July 1986 
to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued 
by the Regional Office (RO) in New Orleans, Louisiana.  This 
case comes to the Board from the RO in Milwaukee, Wisconsin, 
which now has jurisdiction of the claims file.

Additional documents have been added to the claims folder 
after certification of the appeal to the Board.  The 
documents were not submitted with a waiver of RO 
jurisdiction.  In view of the action taken below, no such 
waiver is needed.


FINDING OF FACTS

1.  The Veteran was treated for shoulder pathology in 1994.  
It is indicated that this was the left shoulder, although the 
appellant argues that it was his right shoulder.

2.  A VA orthopedic resident indicated that given the 
severity of the arthritis in the right shoulder it is "very 
likely" this condition was present prior to 2005.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
advanced glenohumeral arthritis was incurred during the 
Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VCAA

The Board considered the statutes and regulations pertaining 
to the VA's statutory duties to provide various notices to 
the Veteran and to assist the Veteran with the development of 
facts pertinent to his claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.  
Insofar as the Veteran is granted service connection herein, 
there is no need to discuss whether the provisions of the 
Veteran's Claims and Assistance Act (VCAA) have been fully 
satisfied with respect to this claim.  Assuming any VCAA 
error occurred, such error was harmless since this decision 
grants the benefit sought in full.  

II.  Service connection

The Veteran contends that he has a right shoulder disorder 
that was incurred in service or within the presumptive period 
thereafter.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  


Records reveal that the appellant was seen for shoulder 
treatment at a private facility during service.  Specifically 
in May 1994 he was seen for shoulder complaints.  One record 
does not specify which shoulder and another indicates that it 
is his left shoulder.  Appellant has contended that it should 
have been the right shoulder.  He is competent to say which 
shoulder is involved.

Subsequent records, including those received since 
certification reveal arthritis of the right shoulder.  He has 
had injections in this shoulder.  While he has had complaints 
of pain in the left shoulder, essentially normal findings 
have been found medically.

An October 2009 VA treatment record shows that the Veteran is 
currently diagnosed with advanced glenohumeral arthritis in 
his right shoulder. The Veteran denied any history of trauma 
to his right shoulder.   VA and private treatment records 
from 2008 indicate that the Veteran was then treated for 
right shoulder pain.  The Veteran reported to both his VA and 
private physicians that he experienced pain in his right 
shoulder since 1994.

The Veteran's VA physician opined that the current severity 
of the Veteran's glenohumeral arthritis indicated that it was 
"very likely" that the disorder was present prior to the 
Veteran's retirement from the Navy in 2005.  There is no 
medical opinion to the contrary.  

Giving the benefit of the doubt to the Veteran, the above 
evidence shows that the Veteran's glenohumeral arthritis of 
the right shoulder was at least as likely as not present in 
service.  As noted above, the only medical professional who 
provided an opinion concerning the likely onset of the 
Veteran's shoulder disorder was of the opinion that, given 
its advanced stage, it was very likely present prior to 2005.




ORDER

Service connection for advanced glenohumeral arthritis of the 
right shoulder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


